DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Applicant’s arguments filed on 08/03/2022, with respect to the previous 35 U.S.C. 101 rejection of claims 1, 8 and 15 has been fully considered and is unpersuasive.
With respect to the previous 35 U.S.C. 101 rejection of claims 1, 8 and 15, Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
Examiner respectfully disagrees. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include “… performed by a processor and used to control an autonomous vehicle….wherein the reference position is a position perpendicular to a road centerline and spaced at a predetermined deviation distance from a vehicle boundary of a vehicle side close to the obstacle”. The concept is still directed to lane change determination related data. Examiner addressed all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG). 
The instant claims do not attempt to solve an unconventional technological solution, but rather use the processing circuitry as a tool to implement the abstract idea. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 
Under the 2019 PEG, Step 2A, prong two the integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. -see MPEP 2106.05(f).
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims do not disclose a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices.  Broadly disclosing obtaining positional data, analyzing the positional data and generating data based on at least on some of the aggregate profiles for providing a safe lane change to a user, as in claim 1, does not improve the functioning of the computer/processor, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a processor”. The claim uses generic computer/processor components and generic computer functionality to generate lane change away from the obstacle.  Claim 1 merely uses instructions to implement the abstract idea on a processor or, alternatively, merely uses a processor as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a processor itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a processor/device performing its generic computer functions does not make the claims less abstract. 
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 
Applicant’s arguments with 103 rejection respect to claims 1, 8 and 15 filed on 08/03/2022 have been considered but are moot with respect to the newly added limitation because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference in view of Moriya (US 2019/0276014 A1). as set forth in the body of the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more. Claims 15-20 also are not a statutory category under Step 1. 
Re Claim 1:
Claim 1 recites:
A method for planning a path for lane changing, performed by a processor and used to control an autonomous vehicle, the method comprising: 
determining, based on position information of a detected obstacle, a reference position to be passed by a vehicle when the vehicle detours the obstacle; 
wherein the reference position is a position perpendicular to a road centerline and spaced at a predetermined deviation distance from a vehicle boundary of a vehicle side close to the obstacle;
estimating an end position of the vehicle detouring the obstacle based on a positional relationship between the vehicle and the obstacle; 
and determining a path of the vehicle to detour the obstacle based on a current position of the vehicle, the reference position and the end position.

Under Step 1, Claim 1 is a method. 
Under Step 2A -Prong 1: 
The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. These fall under mental process.
Claim 1 recites “A method for planning a path for lane changing, deviation distance from a vehicle boundary of a vehicle side close to the obstacle; estimating an end position of the vehicle detouring the obstacle based on a positional relationship between the vehicle and the obstacle; and determining a path of the vehicle to detour the obstacle based on a current position of the vehicle, the reference position and the end position”. A human may mentally observe with eyes an obstacle on the road while driving and estimate the position of the vehicle according to the obstacle and then consider avoiding the obstacle. Then, a human can reasonably mentally decide on whether or not the lane change can be done or to stop the vehicle until the lane change is safe and can be executed, if it can be executed the driver will do the lane change and keep a safe distance from the vehicle to the obstacle considering that the vehicle will be perpendicular to the road centerline.
Under Step 2A Prong 2, the additional element are “performed by a processor and used to control an autonomous vehicle” step. The additional element of processors does not integrate the abstract idea into a practical application because the processor(s) are merely tools being used to perform the abstract idea. The “used to control an autonomous vehicle” step do not integrate the abstract idea into a practical application because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) Thus, these additional elements do not integrate the abstract idea into a practical application.
Under Step 2B, the additional elements are “performed by a processor and used to control an autonomous vehicle” step. Similarly to Step 2A Prong 2, the claims do not include additional elements are sufficient to amount to significantly more than the judicial exception because 1) the processor(s) are generally claimed in the claim and are merely tools being used to perform the abstract idea, 2) used to control an autonomous vehicle amounts to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The used to control an autonomous vehicle is also an intended use generally linking to a technical field. 

	Re claim 2, Claim 2 specifies “wherein, before determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle, the method further comprises: detecting the position information of the obstacle and a motion state of the obstacle before the vehicle starts lane changing.” Under Step 2A -Prong 1, fall under the abstract idea of a mental process. Once the data is available ” a person can observe and evaluate the data to mentally identify the surroundings and then decide before starting a lane change to estimate the position of the vehicle according to the obstacle and then consider it and this is merely specifying more about the data information being gathered and thus would not integrate the abstract idea into a practical application or add significantly more.

Re claim 3, claim 3 specifies “wherein determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle comprisesobstacle can be estimated by a person mentally through observation and evaluation. A person can recognize the position of the vehicle with regards to the obstacle.
Under Step 2A Prong 2, the additional element are “obtaining a boundary position of the obstacle close to the vehicle from the position information of the obstacle” and “to obtain the reference position to be passed by the vehicle when the vehicle detours the obstacle” step. The additional element obtaining information does not integrate the abstract idea into a practical application because it amounts to necessary mere data gathering or a tool to receive the data being gathered to perform the abstract idea, which is an insignificant extra- solution activity to the judicial exception. (MPEP 2106.05(g)) Thus, these additional elements do not integrate the abstract idea into a practical application.
Under Step 2B, the additional elements are the determinations being performed by  “obtaining a boundary position of the obstacle close to the vehicle from the position information of the obstacle” and “to obtain the reference position to be passed by the vehicle when the vehicle detours the obstacle”. The claims do not include additional elements are sufficient to amount to significantly more than the judicial exception because obtaining information step amounts to necessary mere data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)).

Re claim 4, claim 4 specifies “wherein estimating the end position of the vehicle detouring the obstacle based on the positional relationship between the vehicle and the obstacle comprises: estimating the end position of the vehicle detouring the obstacle based on the current position and a motion state of the vehicle, and the position information and a motion state of the obstacle”, is also part of the abstract idea of Step 2A Prong 1. Determining the position of the vehicle according to the obstacle and then avoid the obstacle while the vehicle is moving can be estimated by a person mentally through observation and evaluation. A person can recognize the position of the vehicle to avoid the obstacle while the vehicle is in motion.

Re claim 5, claim 5 specifies “wherein the positional relationship between the vehicle and the obstacle while the vehicle is driving is determined based on the current position and a motion state of the vehicle, and the position information and a motion state of the obstacle”, is also part of the abstract idea of Step 2A Prong 1. Determining the position of the vehicle according to the obstacle and then avoid the obstacle while the vehicle is moving can be estimated by a person mentally through observation and evaluation. A person can recognize the position of the vehicle to avoid the obstacle while the vehicle is in motion.

Re claim 6, claim 6 specifies “wherein determining the path of the vehicle to detour the obstacle based on the current position of the vehicle, the reference position and the end position comprises: taking the current position of the vehicle, the reference position and the end position as trajectory points on the path of the vehicle detouring the obstacle; calculating a driving angular velocity of the vehicle from the current position to the end position in a direction along the road centerline; and establishing a path passing through the trajectory points at the driving angular velocity as the path of the vehicle to detour the obstacle”, is also part of the abstract idea of Step 2A Prong 1. Determining the position of the vehicle according to the obstacle and then avoid the obstacle while the vehicle is moving can be estimated by a person mentally through observation and evaluation. A person can recognize the position of the vehicle to avoid the obstacle while the vehicle is in motion and can calculate/estimate trajectory points and velocity. 
Re claim 7, claim 7 specifies “wherein calculating the driving angular velocity of the vehicle from the current position to the end position in the direction along the road centerline comprises: calculating a driving path length of the vehicle from the current position to the end position in the direction along the road centerline based on a distance between the current position of the vehicle and the estimated end position; calculating a driving linear velocity of the vehicle based on a motion state of the vehicle and the driving path length; and calculating the driving angular velocity of the vehicle from the current position to the end position by utilizing a conversion relationship between the driving linear velocity and the driving angular velocity”, is also part of the abstract idea of Step 2A Prong 1. Determining the position of the vehicle according to the obstacle and then avoid the obstacle while the vehicle is moving can be estimated by a person mentally through observation and evaluation. A person can recognize the position of the vehicle to avoid the obstacle while the vehicle is in motion and also calculate/estimate velocities using relationships as long as the data is obtained.

Re Claim 8, Claim 8 is a “An electronic device, comprising: one or more processors; a storage device having one or more programs stored thereon that, when executed by the one or more processors, cause the one or more processors to implement a method for planning a path for lane changing; and one or more 1/0 interfaces:...”.
Under Step 1, Claim 8 is a system claim.
Uneler Step 2A prong 1, Claim 8 also contains an abstract idea of mental process per the same analysis as that of method Claim 1 in the “
Under Step 2A Prong 2, the additional element are “An electronic device, comprising: one or more processors”, “a storage device having one or more programs stored thereon that, when executed by the one or more processors, cause the one or more processors to implement a method for planning a path for lane changing” and “one or more 1/0 interfaces, coupled between the one or more processors and the storage device and configured to implement information interaction between the one or more processors and the storage device wherein, one or more processors perform” step. The additional element of processors does not integrate the abstract idea into a practical application because the processor(s) are merely tools being used to perform the abstract idea. The “a storage device having one or more programs stored thereon that, when executed by the one or more processors, cause the one or more processors to implement a method for planning a path for lane changing” step do not integrate the abstract idea into a practical application because it amounts to necessary mere data gathering or a tool to receive the data being gathered to perform the abstract idea, which is an insignificant extra- solution activity to the judicial exception. (MPEP 2106.05(g)) Thus, these additional elements do not integrate the abstract idea into a practical application.
Under Step 2B, the additional elements are “An electronic device, comprising: one or more processors”, “a storage device having one or more programs stored thereon that, when executed by the one or more processors, cause the one or more processors to implement a method for planning a path for lane changing” and “one or more 1/0 interfaces, coupled between the one or more processors and the storage device and configured to implement information interaction between the one or more processors and the storage device wherein, one or more processors perform” step. Similarly to Step 2A Prong 2, the claims do not include additional elements are sufficient to amount to significantly more than the judicial exception because 1) the processor(s) are generally claimed in the claim and are merely tools being used to perform the abstract idea, 2) a storage device having one or more programs amounts to necessary mere data gathering or tools required to perform the abstract idea , which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)).
Re Claim 9, the analysis is the same as Claim 2’s analysis as the limitations are similar except in a system claim versus a method claim.
Re Claim 10, the analysis is the same as Claim 3’s analysis as the limitations are similar except in a system claim versus a method claim.
Re Claim 11, the analysis is the same as Claim 4’s analysis as the limitations are similar except in a system claim versus a method claim.
Re Claim 12, the analysis is the same as Claim 5’s analysis as the limitations are similar except in a system claim versus a method claim.
Re Claim 13, the analysis is the same as Claim 6’s analysis as the limitations are similar except in a system claim versus a method claim.
Re Claim 14, the analysis is the same as Claim 7’s analysis as the limitations are similar except in a system claim versus a method claim.
Re claim 15, recites “A computer readable medium having a computer program stored thereon, wherein a method for planning a path for lane changing when the computer program is executed by a processor, the method comprising…..”
Under Step 1 claim 15 is a not a statutory category. 
Claim 15 recites “A computer readable medium having a computer program stored thereon”. As mentioned a computer storage medium as in the specification (page 12).  The “A computer readable medium” is the same situation of the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, “The computer readable storage medium may be any available medium that can be accessed by the computer or a data storage device, such as a server or a data center, which is integrated with one or more available media. The available medium may be a magnetic medium (for example, a floppy disk, a hard disk, a magnetic tape), an optical medium (for example, a DVD), a semiconductor medium (for example, a solid state disk (SSD)), or the like”. Since the specification only provides examples of what the computer storage medium can be, it does not limit it to non-transitory readable medium. Software per se and transitory signals per se are not statutory categories. 
Under step 1, claims 16-20 have the same rejection as claim 15.
Under Step 2A Prong 1, “determining, based on position information of a detected obstacle, a reference position to be passed by a vehicle when the vehicle detours the obstacle….”  is a mental process which can be person by a person observing the scene and then determining the position of the vehicle according to the obstacle and then avoid the obstacle while the vehicle is moving and determine whether to do a lane change or not if it can be executed the driver will do the lane change and keep a safe distance from the vehicle to the obstacle considering that the vehicle will be perpendicular to the road centerline.
Under Step 2A prong 2, the additional elements are “computer readable medium having a computer program stored thereon wherein a method for planning a path for lane changing when the computer program is executed by a processor”. The additional element of a machine-readable storage medium operably connected to the control device and including commands stored therein, wherein the control device is configured to execute the commands ... does not integrate the abstract idea into a practical application because it is merely being used tools to store and execute the abstract idea.  
Under Step 2B, for similar reasons, the additional elements are not significantly more.  
Re Claim 16, the analysis is the same as Claim 2’s analysis as the limitations are similar except in a CRM claim versus a method claim.
Re Claim 17, the analysis is the same as Claim 3’s analysis as the limitations are similar except in a CRM claim versus a method claim.
Re Claim 18, the analysis is the same as Claim 4 and 5 analysis as the limitations are similar except in a system claim versus a method claim.
Re Claim 19, the analysis is the same as Claim 6’s analysis as the limitations are similar except in a CRM claim versus a method claim.
Re Claim 20, the analysis is the same as Claim 7’s analysis as the limitations are similar except in a CRM claim versus a method claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Talamonti et al. (US 2018/0281804 A1) in view of Moriya (US 2019/0276014 A1) in view of Nagashima et al. (US 2021/0146917 A1).

Regarding claim 1, Talamonti discloses a method for planning a path for lane changing, performed by a processor and used to control an autonomous vehicle, the method comprising: (see Talamonti figure 4 and paragraphs “0048”, “0090” and “0097”” “The virtual path polynomials 216, 218 can be used by computing device 115 to pilot vehicle 110 to execute a lane change maneuver”),
determining, based on position information of a detected obstacle, a reference position to be passed by a vehicle when the vehicle detours the obstacle (see Talamonti figure 4 and paragraph “0066” “Computing device 115 can assist occupant in piloting vehicle 110 by executing a lane change maneuver to avoid a stopped vehicle”),
But Talamonti fails to explicitly teach wherein the reference position is a position perpendicular to a road centerline and spaced at a predetermined deviation distance from a vehicle boundary of a vehicle side close to the obstacle.
However Moriya teaches wherein the reference position is a position perpendicular to a road centerline and spaced at a predetermined deviation distance from a vehicle boundary of a vehicle side close to the obstacle (see Moriya figures 4&9 and paragraphs “0038” and “0055” regarding passing the second vehicle at a position perpendicular to the road centerline and at safe distance front the close of the vehicle at the reference point where the host vehicle passes the second vehicle “As illustrated in FIG. 9, according to the vehicle control apparatus 200 in the first embodiment, in the situation in which the passing distance Xt is calculated to have a positive value (i.e., in the situation in which the host vehicle 10 is positioned behind the preceding vehicle 20), or in a situation in which the passing is already completed, the PCS control can be operated. On the other hand, in the situation in which the passing distance Xt is calculated to be less than or equal to 0 (i.e., in the situation in which the host vehicle 10 is positioned ahead of the preceding vehicle 20) and in a situation in which it can be determined that the driver of the host vehicle 10 has a re-entry intention, the PCS control is prohibited.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Modified Talamonti to perform an avoidance support control for avoiding a collision between a host vehicle and an object that exists around the host vehicle for safe lane change (Moriya paragraphs “0038” and “0055”).
Talamonti teaches avoiding another vehicle as shown in (figure 3 and paragraph “0049”) but modified Talamonti fails to explicitly disclose estimating an end position of the vehicle detouring the obstacle based on a positional relationship between the vehicle and the obstacle; and determining a path of the vehicle to detour the obstacle based on a current position of the vehicle, the reference position and the end position.
However Nagashima teaches estimating an end position of the vehicle detouring the obstacle based on a positional relationship between the vehicle and the obstacle (see Nagashima fig 7 and paragraph “0066” “This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration”),
and determining a path of the vehicle to detour the obstacle based on a current position of the vehicle, the reference position and the end position (see Nagashima fig 7 and paragraph “0073” “As illustrated in FIG. 7, the user's own vehicle 100 starts the avoidance action at the execution start position 116, moves along one of the avoidance routes P1, P2, P3 while avoiding the obstacle 112, and then, ends the avoidance action at the execution end position 118.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of modified Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073” and “0079”).

Regarding claim 2, Talamonti discloses wherein, before determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle, the method further comprises: (see Talamonti figure 3 and paragraph “0079” regarding designing the initial trajectory as function of an initial motion state of the neighboring vehicle “an occupant can input an intention to cancel a lane change maneuver based on the occupant perceiving vehicle 606 accelerating or turning out of traffic lane 604 to remove vehicle 606 and stopping distance d from traffic scene 600”). Talamonti teaches lane changing (see at least figure 3 and paragraph “0079”) But fails to explicitly teach detecting the position information of the obstacle and a motion state of the obstacle before the vehicle starts lane changing.
However Nagashima teaches detecting the position information of the obstacle and a motion state of the obstacle before the vehicle starts lane changing (see Nagashima paragraphs “0071-0071” regarding detecting the potion information of the pobstacle and the position information of the vehicle to control the lane change in a safe manner before executing it “Before this control, the vehicle control unit 68 acquires event contents of the action plan created by the action plan creation unit 64 and the travel trajectory generated by the trajectory generation unit 66”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0071”).

Regarding claim 4, Talamonti teaches the position of the vehicle and when to start the lane change and end it (see Talamonti figure 3 and paragraph “0079”) but fails to explicitly teach wherein estimating the end position of the vehicle detouring the obstacle based on the positional relationship between the vehicle and the obstacle comprises: estimating the end position of the vehicle detouring the obstacle based on the current position and a motion state of the vehicle, and the position information and a motion state of the obstacle.
However Nagashima teaches wherein estimating the end position of the vehicle detouring the obstacle based on the positional relationship between the vehicle and the obstacle comprises: estimating the end position of the vehicle detouring the obstacle based on the current position and a motion state of the vehicle, and the position information and a motion state of the obstacle (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).

Regarding claim 5, Talamonti teaches the position of the vehicle and when to start the lane change and end it (see Talamonti figure 3 and paragraph “0079”) but fails to explicitly teach wherein the positional relationship between the vehicle and the obstacle while the vehicle is driving is determined based on the current position and the motion state of the vehicle, and the position information and the motion state of the obstacle.
However Nagashima teaches wherein the positional relationship between the vehicle and the obstacle while the vehicle is driving is determined based on the current position and the motion state of the vehicle, and the position information and the motion state of the obstacle (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).

Regarding claim 6, Talamonti teaches calculating a driving angular velocity of the vehicle from the current position to the end position in a direction along the road centerline (see Talamonti figure 3 and paragraphs “0039” and “0079”) but fails to explicitly teach establishing a path passing through the trajectory points at the driving angular velocity as the path of the vehicle to detour the obstacle wherein determining the path of the vehicle to detour the obstacle based on the current position of the vehicle, the reference position and the end position comprises: taking the current position of the vehicle, the reference position and the end position as trajectory points on the path of the vehicle detouring the obstacle.
However Nagashima teaches establishing a path passing through the trajectory points at the driving angular velocity as the path of the vehicle to detour the obstacle wherein determining the path of the vehicle to detour the obstacle based on the current position of the vehicle, the reference position and the end position comprises: taking the current position of the vehicle, the reference position and the end position as trajectory points on the path of the vehicle detouring the obstacle (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).

Regarding claim 8, Talamonti discloses an electronic device, comprising: one or more processors; a storage device having one or more programs stored thereon that, when executed by the one or more processors, cause the one or more processors to implement a method for planning a path for lane changing; and one or more 1/0 interfaces, coupled between the one or more processors and the storage device and configured to implement information interaction between the one or more processors and the storage device, wherein, the one or more processors perform: (see Talamonti paragraphs “0048”, “0090” and “0097” “The virtual path polynomials 216, 218 can be used by computing device 115 to pilot vehicle 110 to execute a lane change maneuver”),
determining, based on position information of a detected obstacle, a reference position to be passed by a vehicle when the vehicle detours the obstacle (see Talamonti figure 4 and paragraph “0066” “Computing device 115 can assist occupant in piloting vehicle 110 by executing a lane change maneuver to avoid a stopped vehicle”),
But Talamonti fails to explicitly teach wherein the reference position is a position perpendicular to a road centerline and spaced at a predetermined deviation distance from a vehicle boundary of a vehicle side close to the obstacle.
However Moriya teaches wherein the reference position is a position perpendicular to a road centerline and spaced at a predetermined deviation distance from a vehicle boundary of a vehicle side close to the obstacle (see Moriya figures 4&9 and paragraphs “0038” and “0055” regarding passing the second vehicle at a position perpendicular to the road centerline and at safe distance front the close of the vehicle at the reference point where the host vehicle passes the second vehicle “As illustrated in FIG. 9, according to the vehicle control apparatus 200 in the first embodiment, in the situation in which the passing distance Xt is calculated to have a positive value (i.e., in the situation in which the host vehicle 10 is positioned behind the preceding vehicle 20), or in a situation in which the passing is already completed, the PCS control can be operated. On the other hand, in the situation in which the passing distance Xt is calculated to be less than or equal to 0 (i.e., in the situation in which the host vehicle 10 is positioned ahead of the preceding vehicle 20) and in a situation in which it can be determined that the driver of the host vehicle 10 has a re-entry intention, the PCS control is prohibited.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to perform an avoidance support control for avoiding a collision between a host vehicle and an object that exists around the host vehicle for safe lane change (Moriya paragraphs “0038” and “0055”).
But Talamonti teaches avoiding another vehicle as shown in (figure 3 and paragraph “0049”) but Modified Talamonti fails to explicitly disclose estimating an end position of the vehicle detouring the obstacle based on a positional relationship between the vehicle and the obstacle; and determining a path of the vehicle to detour the obstacle based on a current position of the vehicle, the reference position and the end position. 
However Nagashima teaches estimating an end position of the vehicle detouring the obstacle based on a positional relationship between the vehicle and the obstacle (see Nagashima fig 7 and paragraph “0066” “This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration”),
determining a path of the vehicle to detour the obstacle based on a current position of the vehicle, the reference position and the end position (see Nagashima fig 7 and paragraph “0073” “As illustrated in FIG. 7, the user's own vehicle 100 starts the avoidance action at the execution start position 116, moves along one of the avoidance routes P1, P2, P3 while avoiding the obstacle 112, and then, ends the avoidance action at the execution end position 118.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).

Regarding claim 9, Talamonti discloses wherein, before determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle, the method further comprises: see Talamonti figure 3 and paragraph “0079” regarding designing the initial trajectory as function of an initial motion state of the neighboring vehicle “an occupant can input an intention to cancel a lane change maneuver based on the occupant perceiving vehicle 606 accelerating or turning out of traffic lane 604 to remove vehicle 606 and stopping distance d from traffic scene 600”). Talamonti teaches lane changing (see at least figure 3 and paragraph “0079”) But fails to explicitly teach detecting the position information of the obstacle and a motion state of the obstacle before the vehicle starts lane changing.
However Nagashima teaches detecting the position information of the obstacle and a motion state of the obstacle before the vehicle starts lane changing (see Nagashima paragraphs “0071-0071” regarding detecting the potion information of the pobstacle and the position information of the vehicle to control the lane change in a safe manner before executing it “Before this control, the vehicle control unit 68 acquires event contents of the action plan created by the action plan creation unit 64 and the travel trajectory generated by the trajectory generation unit 66”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).

Regarding claim 11, Talamonti teaches the position of the vehicle and when to start the lane change and end it (see Talamonti figure 3 and paragraph “0079”) but fails to explicitly teach wherein estimating the end position of the vehicle detouring the obstacle based on the positional relationship between the vehicle and the obstacle comprises: estimating the end position of the vehicle detouring the obstacle based on the current position and a motion state of the vehicle, and the position information and a motion state of the obstacle.
However Nagashima teaches wherein estimating the end position of the vehicle detouring the obstacle based on the positional relationship between the vehicle and the obstacle comprises: estimating the end position of the vehicle detouring the obstacle based on the current position and a motion state of the vehicle, and the position information and a motion state of the obstacle (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).

Regarding claim 12, Talamonti teaches the position of the vehicle and when to start the lane change and end it (see Talamonti figure 3 and paragraph “0079”) but fails to explicitly teach wherein the positional relationship between the vehicle and the obstacle while the vehicle is driving is determined based on the current position and a motion state of the vehicle, and the position information and a motion state of the obstacle.
However Nagashima teaches wherein the positional relationship between the vehicle and the obstacle while the vehicle is driving is determined based on the current position and a motion state of the vehicle, and the position information and a motion state of the obstacle (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).

Regarding claim 13, Talamonti teaches calculating a driving angular velocity of the vehicle from the current position to the end position in a direction along the road centerline (see Talamonti figure 3 and paragraphs “0039” and “0079”) but fails to explicitly teach wherein determining the path of the vehicle to detour the obstacle based on the current position of the vehicle, the reference position and the end position comprises: taking the current position of the vehicle, the reference position and the end position as trajectory points on the path of the vehicle detouring the obstacle and establishing a path passing through the trajectory points at the driving angular velocity as the path of the vehicle to detour the obstacle.
However Nagashima teaches wherein determining the path of the vehicle to detour the obstacle based on the current position of the vehicle, the reference position and the end position comprises: taking the current position of the vehicle, the reference position and the end position as trajectory points on the path of the vehicle detouring the obstacle and establishing a path passing through the trajectory points at the driving angular velocity as the path of the vehicle to detour the obstacle (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).
Regarding claim 15, Talamonti discloses a computer readable medium having a computer program stored thereon, wherein a method for planning a path for lane changing when the computer program is executed by a processor, the method comprising: (see Talamonti paragraphs “0048” and “0097” “The virtual path polynomials 216, 218 can be used by computing device 115 to pilot vehicle 110 to execute a lane change maneuver”),
determining, based on position information of a detected obstacle, a reference position to be passed by a vehicle when the vehicle detours the obstacle (see Talamonti figure 4 and paragraph “0066” “Computing device 115 can assist occupant in piloting vehicle 110 by executing a lane change maneuver to avoid a stopped vehicle”),
But Talamonti fails to explicitly teach wherein the reference position is a position perpendicular to a road centerline and spaced at a predetermined deviation distance from a vehicle boundary of a vehicle side close to the obstacle.
However Moriya teaches wherein the reference position is a position perpendicular to a road centerline and spaced at a predetermined deviation distance from a vehicle boundary of a vehicle side close to the obstacle (see Moriya figures 4&9 and paragraphs “0038” and “0055” regarding passing the second vehicle at a position perpendicular to the road centerline and at safe distance front the close of the vehicle at the reference point where the host vehicle passes the second vehicle “As illustrated in FIG. 9, according to the vehicle control apparatus 200 in the first embodiment, in the situation in which the passing distance Xt is calculated to have a positive value (i.e., in the situation in which the host vehicle 10 is positioned behind the preceding vehicle 20), or in a situation in which the passing is already completed, the PCS control can be operated. On the other hand, in the situation in which the passing distance Xt is calculated to be less than or equal to 0 (i.e., in the situation in which the host vehicle 10 is positioned ahead of the preceding vehicle 20) and in a situation in which it can be determined that the driver of the host vehicle 10 has a re-entry intention, the PCS control is prohibited.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Modified Talamonti to perform an avoidance support control for avoiding a collision between a host vehicle and an object that exists around the host vehicle for safe lane change (Moriya paragraphs “0038” and “0055”).
But Talamonti teaches avoiding another vehicle as shown in (figure 3 and paragraph “0049”) but modified Talamonti fails to explicitly disclose estimating an end position of the vehicle detouring the obstacle based on a positional relationship between the vehicle and the obstacle and determining a path of the vehicle to detour the obstacle based on a current position of the vehicle, the reference position and the end position.
However Nagashima teaches estimating an end position of the vehicle detouring the obstacle based on a positional relationship between the vehicle and the obstacle (see Nagashima fig 7 and paragraph “0066” “This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration”),
and determining a path of the vehicle to detour the obstacle based on a current position of the vehicle, the reference position and the end position (see Nagashima fig 7 and paragraph “0073” “As illustrated in FIG. 7, the user's own vehicle 100 starts the avoidance action at the execution start position 116, moves along one of the avoidance routes P1, P2, P3 while avoiding the obstacle 112, and then, ends the avoidance action at the execution end position 118.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).

Regarding claim 16, Talamonti wherein, before determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle, the method further comprises: (see Talamonti figure 3 and paragraph “0079” regarding designing the initial trajectory as function of an initial motion state of the neighboring vehicle “an occupant can input an intention to cancel a lane change maneuver based on the occupant perceiving vehicle 606 accelerating or turning out of traffic lane 604 to remove vehicle 606 and stopping distance d from traffic scene 600”). Talamonti teaches lane changing (see at least figure 3 and paragraph “0079”) But fails to explicitly teach detecting the position information of the obstacle and a motion state of the obstacle before the vehicle starts lane changing.
However Nagashima teaches detecting the position information of the obstacle and a motion state of the obstacle before the vehicle starts lane changing (see Nagashima paragraphs “0071-0071” regarding detecting the potion information of the pobstacle and the position information of the vehicle to control the lane change in a safe manner before executing it “Before this control, the vehicle control unit 68 acquires event contents of the action plan created by the action plan creation unit 64 and the travel trajectory generated by the trajectory generation unit 66”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).

Regarding claim 18, Talamonti teaches the position of the vehicle and when to start the lane change and end it (see Talamonti figure 3 and paragraph “0079”) but fails to explicitly teach wherein estimating the end position of the vehicle detouring the obstacle based on the positional relationship between the vehicle and the obstacle comprises: estimating the end position of the vehicle detouring the obstacle based on the current position and a motion state of the vehicle, and the position information and a motion state of the obstacle.
However Nagashima teaches wherein estimating the end position of the vehicle detouring the obstacle based on the positional relationship between the vehicle and the obstacle comprises: estimating the end position of the vehicle detouring the obstacle based on the current position and a motion state of the vehicle, and the position information and a motion state of the obstacle (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).

Regarding claim 19, Talamonti teaches calculating a driving angular velocity of the vehicle from the current position to the end position in a direction along the road centerline (see Talamonti figure 3 and paragraphs “0039” and “0079”) but fails to explicitly teach wherein determining the path of the vehicle to detour the obstacle based on the current position of the vehicle, the reference position and the end position comprises: taking the current position of the vehicle, the reference position and the end position as trajectory points on the path of the vehicle detouring the obstacle and establishing a path passing through the trajectory points at the driving angular velocity as the path of the vehicle to detour the obstacle.
However Nagashima teaches determining the path of the vehicle to detour the obstacle based on the current position of the vehicle, the reference position and the end position comprises: taking the current position of the vehicle, the reference position and the end position as trajectory points on the path of the vehicle detouring the obstacle and establishing a path passing through the trajectory points at the driving angular velocity as the path of the vehicle to detour the obstacle (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Talamonti et al (US 2018/0281804 A1) in view of Moriya (US 2019/0276014 A1) in view of Nagashima et al. (US 2021/0146917 A1) in view of Xie (CN110103967A).

Regarding claim 3, Talamonti teaches changing lanes within a predetermined offset distance (see Talamonti paragraphs “0062-0063” and “0079”) but fails to explicitly teach wherein determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle comprises: obtaining a boundary position of the obstacle close to the vehicle from the position information of the obstacle; and calculating a position with a predetermined deviation distance from the boundary position, to obtain the reference position to be passed by the vehicle when the vehicle detours the obstacle, wherein the predetermined deviation distance is a preset spacing distance between the obstacle and the vehicle in a direction perpendicular to a road centerline, and the predetermined deviation distance is greater than 0.
However Xie teaches wherein determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle comprises: obtaining a boundary position of the obstacle close to the vehicle from the position information of the obstacle; and calculating a position with a predetermined deviation distance from the boundary position, to obtain the reference position to be passed by the vehicle when the vehicle detours the obstacle, wherein the predetermined deviation distance is a preset spacing distance between the obstacle and the vehicle in a direction perpendicular to a road centerline, and the predetermined deviation distance is greater than 0 (see Xie pages “13-14” regarding point O is the current location of the target vehicle and point E is the position reached by the target vehicle after achieving the lateral distance, wherein the cone barrel placement position obstructs a left lane line of an adjacent lane so the vehicle control system can construct a virtual lane line based on the placement position of the cone barrel then based on the virtual lane line and the right lane line of the adjacent lane further construct lane center lines of adjacent, the distance between the target vehicle and the lane centerline of the adjacent lane is the lateral distance D0, so the lateral distance required to divert a target vehicle to an adjacent lane calculated by the current position of the vehicle, the position of the obstacle and the position of the two side lane lines of the adjacent lanes on the basis of which a predetermined offset distance greater than 0 is set  in consideration a safe distance to be maintained “FIG. 7 is a diagram showing an example of a vehicle that can implement a lane change scenario according to an embodiment of the present invention. As shown in FIG. 7, the coordinate axis XOY is established with the center point of the rear axle of the target vehicle as the coordinate origin, the O point is the current position of the target vehicle, and the E point is the position where the target vehicle reaches the above-mentioned lateral distance, wherein the cone barrel pendulum The release position obscures the left lane line of the adjacent lane. Therefore, the vehicle control system can construct a virtual lane line according to the placement position of the cone barrel, and then further constructs based on the virtual lane line and the right lane line of the adjacent lane. The distance between the target vehicle and the lane center line of the adjacent lane is the lateral distance D0 of the lane center line of the adjacent lane. Therefore, the calculation method of the lateral distance D0 that the target vehicle needs to change to the adjacent lane”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to avoid driving into a wrong lane as the vehicle control system plans a desired driving path that enables the target vehicle to change lanes and controls the target vehicle to change lanes according to the desired driving path so as to prevent the target vehicle from entering the forbidden area and keep the right distance for safe lane change (Xie pages “13-14”).

Regarding claim 10, Talamonti teaches changing lanes within a predetermined offset distance (see Talamonti paragraphs “0062-0063” and “0079”) but fails to explicitly teach wherein determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle comprises: obtaining a boundary position of the obstacle close to the vehicle from the position information of the obstacle; and calculating a position with a predetermined deviation distance from the boundary position, to obtain the reference position to be passed by the vehicle when the vehicle detours the obstacle, wherein the predetermined deviation distance is a preset spacing distance between the obstacle and the vehicle in a direction perpendicular to a road centerline, and the predetermined deviation distance is greater than 0.
However Xie teaches wherein determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle comprises: obtaining a boundary position of the obstacle close to the vehicle from the position information of the obstacle; and calculating a position with a predetermined deviation distance from the boundary position, to obtain the reference position to be passed by the vehicle when the vehicle detours the obstacle, wherein the predetermined deviation distance is a preset spacing distance between the obstacle and the vehicle in a direction perpendicular to a road centerline, and the predetermined deviation distance is greater than 0 (see Xie pages “13-14” regarding point O is the current location of the target vehicle and point E is the position reached by the target vehicle after achieving the lateral distance, wherein the cone barrel placement position obstructs a left lane line of an adjacent lane so the vehicle control system can construct a virtual lane line based on the placement position of the cone barrel then based on the virtual lane line and the right lane line of the adjacent lane further construct lane center lines of adjacent, the distance between the target vehicle and the lane centerline of the adjacent lane is the lateral distance D0, so the lateral distance required to divert a target vehicle to an adjacent lane calculated by the current position of the vehicle, the position of the obstacle and the position of the two side lane lines of the adjacent lanes on the basis of which a predetermined offset distance greater than 0 is set  in consideration a safe distance to be maintained “FIG. 7 is a diagram showing an example of a vehicle that can implement a lane change scenario according to an embodiment of the present invention. As shown in FIG. 7, the coordinate axis XOY is established with the center point of the rear axle of the target vehicle as the coordinate origin, the O point is the current position of the target vehicle, and the E point is the position where the target vehicle reaches the above-mentioned lateral distance, wherein the cone barrel pendulum The release position obscures the left lane line of the adjacent lane. Therefore, the vehicle control system can construct a virtual lane line according to the placement position of the cone barrel, and then further constructs based on the virtual lane line and the right lane line of the adjacent lane. The distance between the target vehicle and the lane center line of the adjacent lane is the lateral distance D0 of the lane center line of the adjacent lane. Therefore, the calculation method of the lateral distance D0 that the target vehicle needs to change to the adjacent lane”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to avoid driving into a wrong lane as the vehicle control system plans a desired driving path that enables the target vehicle to change lanes and controls the target vehicle to change lanes according to the desired driving path so as to prevent the target vehicle from entering the forbidden area and keep the right distance for safe lane change (Xie pages “13-14”).

Regarding claim 17, Talamonti teaches changing lanes within a predetermined offset distance (see Talamonti paragraphs “0062-0063” and “0079”) but fails to explicitly teach wherein determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle comprises: obtaining a boundary position of the obstacle close to the vehicle from the position information of the obstacle; and calculating a position with a predetermined deviation distance from the boundary position, to obtain the reference position to be passed by the vehicle when the vehicle detours the obstacle, wherein the predetermined deviation distance is a preset spacing distance between the obstacle and the vehicle in a direction perpendicular to a road centerline, and the predetermined deviation distance is greater than 0.
However Xie teaches wherein determining the reference position to be passed by the vehicle when the vehicle detours the detected obstacle based on the position information of the obstacle comprises: obtaining a boundary position of the obstacle close to the vehicle from the position information of the obstacle; and calculating a position with a predetermined deviation distance from the boundary position, to obtain the reference position to be passed by the vehicle when the vehicle detours the obstacle, wherein the predetermined deviation distance is a preset spacing distance between the obstacle and the vehicle in a direction perpendicular to a road centerline, and the predetermined deviation distance is greater than 0 (see Xie pages “13-14” regarding point O is the current location of the target vehicle and point E is the position reached by the target vehicle after achieving the lateral distance, wherein the cone barrel placement position obstructs a left lane line of an adjacent lane so the vehicle control system can construct a virtual lane line based on the placement position of the cone barrel then based on the virtual lane line and the right lane line of the adjacent lane further construct lane center lines of adjacent, the distance between the target vehicle and the lane centerline of the adjacent lane is the lateral distance D0, so the lateral distance required to divert a target vehicle to an adjacent lane calculated by the current position of the vehicle, the position of the obstacle and the position of the two side lane lines of the adjacent lanes on the basis of which a predetermined offset distance greater than 0 is set  in consideration a safe distance to be maintained “FIG. 7 is a diagram showing an example of a vehicle that can implement a lane change scenario according to an embodiment of the present invention. As shown in FIG. 7, the coordinate axis XOY is established with the center point of the rear axle of the target vehicle as the coordinate origin, the O point is the current position of the target vehicle, and the E point is the position where the target vehicle reaches the above-mentioned lateral distance, wherein the cone barrel pendulum The release position obscures the left lane line of the adjacent lane. Therefore, the vehicle control system can construct a virtual lane line according to the placement position of the cone barrel, and then further constructs based on the virtual lane line and the right lane line of the adjacent lane. The distance between the target vehicle and the lane center line of the adjacent lane is the lateral distance D0 of the lane center line of the adjacent lane. Therefore, the calculation method of the lateral distance D0 that the target vehicle needs to change to the adjacent lane”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to avoid driving into a wrong lane as the vehicle control system plans a desired driving path that enables the target vehicle to change lanes and controls the target vehicle to change lanes according to the desired driving path so as to prevent the target vehicle from entering the forbidden area and keep the right distance for safe lane change (Xie pages “13-14”).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Talamonti et al (US 2018/0281804 A1) in view of Moriya (US 2019/0276014 A1) in view of Nagashima et al. (US 2021/0146917 A1) in view of Ishioka et al (US 2020/0216096 A1) in view of Campbell et al (US 2019/0094878 A1).

Regarding claim 7, Talamonti teaches wherein calculating the driving angular velocity of the vehicle from the current position to the end position in the direction along the road centerline comprise (see Talamonti figure 3 and paragraphs “0039” and “0079”) but fails to explicitly teach calculating a driving path length of the vehicle from the current position to the end position in the direction along the road centerline based on a distance between the current position of the vehicle and the estimated end position.
However Ishioka teaches calculating a driving path length of the vehicle from the current position to the end position in the direction along the road centerline based on a distance between the current position of the vehicle and the estimated end position (see Ishioka paragraph “0051” “FIG. 3A is a view showing an example of a normal lane change operation performed at the time of automated driving. A distance traveled by the vehicle from the start to the end of the lane change operation will be indicated as D1.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a distance from the start to the end of the lane change for safe lane changing (Ishioka paragraph “0051).
But modified Talamonti fails to explicitly teach calculating a driving linear velocity of the vehicle based on a motion state of the vehicle and the driving path length; and calculating the driving angular velocity of the vehicle from the current position to the end position.
Nagashima teaches calculating a driving linear velocity of the vehicle based on a motion state of the vehicle and the driving path length and calculating the driving angular velocity of the vehicle from the current position to the end position (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.” And also see paragraph “0030” “The external environment sensor 18 includes one or more cameras 30 that capture images of the external environment, one or more radars 31 that detect the distance and the relative speed between the vehicle and another object, and one or more LIDARs (Light Detection and Ranging/Laser Imaging Detection and Ranging) 32.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).
But fails to explciilty teach by utilizing a conversion relationship between the driving linear velocity and the driving angular velocity.
However Campbell teaches by utilizing a conversion relationship between the driving linear velocity and the driving angular velocity (see Campbell paragraph “0120” “the vehicle system may calculate the linear velocity of the vehicle and the angular velocity of the vehicle further based on (i) respective positions of two or more stationary scatterers relative to the vehicle (e.g., respective distances from two or more stationary scatterers to the vehicle) and/or (ii) a position of a single stationary scatterer relative to the vehicle (e.g., a distance from the single stationary scatterer to the vehicle).”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to enable a computing system to plan and safely execute navigating routes to reach desired destinations (Campbell paragraph “0120”).

Regarding claim 14, Talamonti teaches wherein calculating the driving angular velocity of the vehicle from the current position to the end position in the direction along the road centerline comprise (see Talamonti figure 3 and paragraphs “0039” and “0079”) but fails to explicitly teach calculating a driving path length of the vehicle from the current position to the end position in the direction along the road centerline based on a distance between the current position of the vehicle and the estimated end position.
However Ishioka teaches calculating a driving path length of the vehicle from the current position to the end position in the direction along the road centerline based on a distance between the current position of the vehicle and the estimated end position (see Ishioka paragraph “0051” “FIG. 3A is a view showing an example of a normal lane change operation performed at the time of automated driving. A distance traveled by the vehicle from the start to the end of the lane change operation will be indicated as D1.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a distance from the start to the end of the lane change for safe lane changing (Ishioka paragraph “0051).
But modified Talamonti fails to explicitly teach calculating a driving linear velocity of the vehicle based on a motion state of the vehicle and the driving path length; and calculating the driving angular velocity of the vehicle from the current position to the end position.
Nagashima teaches calculating a driving linear velocity of the vehicle based on a motion state of the vehicle and the driving path length and calculating the driving angular velocity of the vehicle from the current position to the end position (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.” And also see paragraph “0030” “The external environment sensor 18 includes one or more cameras 30 that capture images of the external environment, one or more radars 31 that detect the distance and the relative speed between the vehicle and another object, and one or more LIDARs (Light Detection and Ranging/Laser Imaging Detection and Ranging) 32.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).
But fails to explciilty teach by utilizing a conversion relationship between the driving linear velocity and the driving angular velocity.
However Campbell teaches by utilizing a conversion relationship between the driving linear velocity and the driving angular velocity (see Campbell paragraph “0120” “the vehicle system may calculate the linear velocity of the vehicle and the angular velocity of the vehicle further based on (i) respective positions of two or more stationary scatterers relative to the vehicle (e.g., respective distances from two or more stationary scatterers to the vehicle) and/or (ii) a position of a single stationary scatterer relative to the vehicle (e.g., a distance from the single stationary scatterer to the vehicle).”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to enable a computing system to plan and safely execute navigating routes to reach desired destinations (Campbell paragraph “0120”).

Regarding claim 20, Talamonti teaches wherein calculating the driving angular velocity of the vehicle from the current position to the end position in the direction along the road centerline comprise (see Talamonti figure 3 and paragraphs “0039” and “0079”) but fails to explicitly teach calculating a driving path length of the vehicle from the current position to the end position in the direction along the road centerline based on a distance between the current position of the vehicle and the estimated end position.
However Ishioka teaches calculating a driving path length of the vehicle from the current position to the end position in the direction along the road centerline based on a distance between the current position of the vehicle and the estimated end position (see Ishioka paragraph “0051” “FIG. 3A is a view showing an example of a normal lane change operation performed at the time of automated driving. A distance traveled by the vehicle from the start to the end of the lane change operation will be indicated as D1.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a distance from the start to the end of the lane change for safe lane changing (Ishioka paragraph “0051).
But modified Talamonti fails to explicitly teach calculating a driving linear velocity of the vehicle based on a motion state of the vehicle and the driving path length; and calculating the driving angular velocity of the vehicle from the current position to the end position.
Nagashima teaches calculating a driving linear velocity of the vehicle based on a motion state of the vehicle and the driving path length and calculating the driving angular velocity of the vehicle from the current position to the end position (see Nagashima figure 7 and paragraphs “0062”, “0066” and “0073” regarding estimating the end point of the vehicle around the obstacle on the basis of the current position of the vehicle and the state of the movement of the vehicle and the position  of the obstacle “The avoidance action amount consists of parameters (in the example in the drawing, three kinds of “X”, “Y”, and “Z”) that are associated with the action attributes. This avoidance action amount may be various parameters that specify avoidance routes P1 to P3 (FIG. 7) from an execution start position 116 to an execution end position 118. Specifically, the avoidance action amount may be a moving amount in a vehicle width direction, steering angular velocity, or deceleration.” And also see paragraph “0030” “The external environment sensor 18 includes one or more cameras 30 that capture images of the external environment, one or more radars 31 that detect the distance and the relative speed between the vehicle and another object, and one or more LIDARs (Light Detection and Ranging/Laser Imaging Detection and Ranging) 32.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to provide a vehicle control device that can improve the merchantability of a vehicle in a situation where the vehicle avoids an obstacle (Nagashima paragraph “0073”).
But fails to explciilty teach by utilizing a conversion relationship between the driving linear velocity and the driving angular velocity.
However Campbell teaches by utilizing a conversion relationship between the driving linear velocity and the driving angular velocity (see Campbell paragraph “0120” “the vehicle system may calculate the linear velocity of the vehicle and the angular velocity of the vehicle further based on (i) respective positions of two or more stationary scatterers relative to the vehicle (e.g., respective distances from two or more stationary scatterers to the vehicle) and/or (ii) a position of a single stationary scatterer relative to the vehicle (e.g., a distance from the single stationary scatterer to the vehicle).”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Virtual steerable path of Talamonti to enable a computing system to plan and safely execute navigating routes to reach desired destinations (Campbell paragraph “0120”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3664

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664